REDMANN, Judge.
An automobile driver and her husband appeal from a judgment which cast them for damages to a house resulting from an intersectional collision.
Appellant driver’s version (supported by another witness) is that, starting from a stop in a neutral ground when her light turned green, she drove about two lane-widths before being struck broadside in the second lane. Thus the other driver would have entered against a light which turned red when he (at 30 mph compared to appellant’s average of, say, 5 mph) had to still be a considerable distance away from the intersection, in which he could easily have stopped.
But the other driver’s version (also supported by another witness) is that he at all pertinent times had the green light and that appellant driver suddenly appeared, not slowly as from a stop, crossing the street against the red light. The trial judge accepted this version and, because it is not inconsistent in itself or with any physical circumstance as far as we can see, we simply are not in a position to say the trial judge erred.
The judgment is affirmed.
BAILES, J., pro tem., concurs in result.